Citation Nr: 1231749	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-04 543	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for PTSD and assigned an initial 70 percent evaluation, effective March 17, 2008.  The Veteran appealed the disability rating and effective date assigned.  

In an August 2011 decision, the Board granted an earlier effective date of May 14, 2001 for the grant of service connection for PTSD.  It remanded the claim for an initial evaluation in excess of 70 percent so the RO could implement the Board's decision and adjudicate the rating for PTSD in the first instance.  In November 2011, the RO assigned an initial 70 percent rating for PTSD, effective May 14, 2001, a 100 percent evaluation pursuant to 38 C.F.R. § 4.29 was assigned for the period from September 24, 2001, to December 31, 2001, and a 70 percent evaluation continued thereafter.  Because the assignment of a 70 percent rating does not constitute the maximum schedular evaluation for PTSD, the initial rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition, in a November 2011 decision, the RO granted entitlement to a total disability evaluation based on individual unemployability (TDIU) and basic eligibility to Dependants' Educational Assistance, both effective since Mary 14, 2001.  

Finally, in January 2012, and prior to the certification of the appeal to the Board, the Veteran's attorney filed a motion to withdrawal representation.  The Veteran was provided a copy of the motion and, according to the motion, consented with the request to withdrawal.  The Veteran has not appointed another attorney or representative to assist him with his claim.   
 

FINDING OF FACT

Since May 14, 2001, the effective date of service connection, the evidence of record shows that the Veteran's PTSD results in total occupational and social impairment.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for PTSD have been met since May 14, 2001, the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, including obtaining medical examinations or opinions if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2010).  VA is not required to provide assistance to a claimant, however, if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See Id.

The United States Court of Appeals for Veterans Claims (Court) has concluded that the VCAA was not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In this matter, in view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating his claim.  

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011). 

The Veteran is currently assigned a 70 percent initial disability rating for PTSD, pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Diagnostic Code 9411 addresses the criteria for rating PTSD.  Under that code, ratings may be assigned ranging between 0 and 100 percent.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).   

The DSM-IV describes a GAF score of 41 to 50 as indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious difficulty in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 51 to 60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A 61 to 70 rating indicates some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, American Psychiatric Association (DSM-IV). 

Here, in the December 2008 decision on appeal, the RO granted service connection for PTSD and awarded an initial 70 percent evaluation.  As noted, the Board granted an earlier effective date of May 14, 2001.  In effectuating the Board's decision, the RO assigned the 70 percent evaluation since May 14, 2001, and a 100 percent evaluation from September 24, 2001 to December 31, 2001 to compensate the Veteran for a PTSD-related hospitalization.  A 70 percent evaluation was continued since January 1, 2002.  

In examining the evidence in this case, the Board concludes that although the Veteran is not shown to have all of the psychiatric symptoms listed in the Rating Schedule for the assignment of a 100 percent disability rating, the evidence as a whole supports a determination that he has total social and occupational impairment as a result of service-connected PTSD.  

Initially, the Board acknowledges that the Veteran had honorable service in the U.S. Army that involved exposure to combat when serving as an infantryman in Vietnam.  

The VA treatment records document the severity of his service-connected PTSD.  They reveal that in late 2001, PTSD was of such severity that it required VA hospitalization.  Symptoms included nightmares, flashbacks, depression, anger, hypervigilence, and isolation from people.  VA therapy notes reveal that the symptoms were of a long standing nature.  Indeed, on discharge from the VA PTSD program, the treating physicians described his symptoms as chronic.  In addition, the treating physicians reported that the Veteran had visually intrusive memories of Vietnam-related experiences and occasional auditory hypnagogic hallucinations.  In terms of his social functioning, he had been divorced twice and had little contact with family members.  He lived alone in an apartment and was unemployed since 1988.  These findings reveal a disability picture comparable to total occupational and social impairment.  

Similarly, post-VA hospitalization treatment records reveal that PTSD was still severe.  For instance, a treatment provider in October 2001 reported that the Veteran had a GAF score of 41 while a July 2002 treatment record indicated a current GAF score of 45.  Both GAF scores indicate serious difficulty in social or occupational functioning.  

Later VA treatment records are consistent in describing the severity of his PTSD symptoms.  For instance, during treatment in September 2008, he had severely impaired sleep, recurrent intrusive thoughts, exaggerated startle response, severe irritability and impaired impulse control.  During a VA examination in November 2008, the Veteran described three suicide attempts over the years, with one in the past month.  He also had been involved in frequent physical altercations with others and had frequent panic attacks.  As a result, he was socially isolated, avoided crowds, noisy places, and new people.  

While the VA examiner did not find total occupational and social impairment, the Board finds it appropriate in this case to resolve all reasonable doubt in the Veteran's favor.  The Board notes, however, that the Veteran did not endorse all or nearly all of the symptoms typically associated with a 100 percent disability rating.  For instance, the examiner did not find evidence of gross impairment in thought processes or persistent delusions or hallucinations.  Nevertheless, in assigning a disability rating, however, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  On the other hand, the GAF score of 50 assigned during the evaluation is indicative of serious symptoms or serious impairment of social or occupational functioning.  Moreover, the assignment of TDIU was based on a finding that the Veteran was unable to maintain substantially gainful employment as a direct result of his service-connected PTSD.  

The benefit of the doubt rule codified at 38 U.S.C.A. § 5107, provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation, 38 C.F.R. § 3.102, restates that provision in terms of "reasonable doubt":

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

If the Board finds that the positive and negative evidence relating to a veteran's claim are in "approximate balance," then the placement of the risk of nonpersuasion on the VA dictates a finding in favor of the claimant.  Ortiz v. Principi, 274 F.3d 1361 (2001).  See also, Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Here, the Veteran is socially isolated and is unable to work as a result of PTSD.  

Given such, and after affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 100 percent evaluation for PTSD have been met.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to an initial disability rating of 100 percent for PTSD is granted from May 14, 2001. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


